Citation Nr: 1700650	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  15-38 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from September 1957 to August 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.

In September 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during service and symptoms of his current diagnosis of a bilateral hearing loss disability have been continuous since discharge from service.

2.  The Veteran's tinnitus is due to his bilateral hearing loss disability.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016)

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.310(a) (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic diseases, including sensorineural hearing loss, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity of symptoms after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran stated in his VA Form 9 that while serving in the military as a mechanic, he was regularly exposed to loud noises from jet engines.  The Veteran's personnel records confirm he was an aviation mechanic.  At his September 2016 hearing before the Board, he testified that he worked on aircrafts on the flight line.  He stated that there was not enough hearing protection for everyone and that if a plane was coming in and he had to be on the flight line, he would go out without hearing protection.  Thus, the Board finds that the Veteran's reports of noise exposure are credible and consistent with the circumstances of his service, and that exposure to acoustic trauma is conceded.  See 38 U.S.C.A. § 1154(a) (West 2014).

The Veteran's service treatment records contain a September 1957 pre-enlistment hearing examination, which reflects a 15/15 on a whisper voice test.  An August 1960 audiogram performed at the Veteran's separation examination reflects normal hearing.  Service treatment records are negative for any symptoms of, treatment for, or complaints of a hearing loss disability.

The Veteran testified at his September 2016 hearing that he first noticed difficulty hearing in September 1960, the same month he separated from active duty, when he began to take college courses.  He indicated that he had to sit in the front of the class so that he could hear the professor and that he read people's lips to understand what they were saying.

The Veteran attended a March 2014 VA examination.  An audiogram performed at that examination shows the Veteran has a current diagnosis of a bilateral sensorineural hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  The examiner opined that there was less than a 50 percent probability that the Veteran's bilateral hearing loss disability was due to his active service, reasoning only that the Veteran had normal hearing upon separation.  The Board notes that the absence of documented hearing loss during or at separation from service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability as defined by VA regulation, and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Accordingly, the Board finds the March 2014 opinion is inadequate, and therefore, not probative.

The Board finds there is credible and competent evidence of exposure to acoustic trauma while in service, the Veteran has a current bilateral hearing disability as defined by VA regulation, and symptoms of this chronic disability have been continuous since discharge from service.  Therefore, resolving all reasonable doubt in the Veteran's favor, service connection for a bilateral hearing loss disability is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b).

At his September 2016 hearing, the Veteran also testified that he began to notice symptoms of tinnitus around the same time as he began to have difficulty hearing.  Notably, the March 2014 VA examiner found that the Veteran's diagnosed tinnitus was a symptom of his hearing loss.  Service connection may be granted for a disability that is proximately due to, or results from, another disease or injury for which service connection has been granted.  38 C.F.R. § 3.310(a).  Given that the instant Board decision is granting service connection for a bilateral hearing loss disability, service connection for tinnitus is also warranted.  See id.

ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


